Citation Nr: 0729958	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  00-12 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from September 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claim for service 
connection for chronic bronchitis.  The Board remanded the 
claim for further development in a September 2003 decision 
and again in a March 2005 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this claim twice for proper VA 
examinations.  Unfortunately, yet another remand is 
necessary.  A VA medical examination must be thorough, 
informed, and account for records of prior treatment.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The same examiner 
conducted both the December 2003 and February 2007 
examinations, and his reports are confusing at best.  A new 
examination must be conducted by a completely new examiner.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when it is necessary to decide 
the claim).  The Board regrets the further delay in 
resolution of the veteran's claim caused by this remand, but 
a final decision cannot be made based on the existing 
inadequate examinations.

The veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the veteran's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).  

In particular, the notice should advise 
the veteran to provide evidence of 
chronic bronchitis during service or 
immediately following service.  It 
should also advise the veteran as to 
the definition of "aggravation" and 
should explain what type of evidence is 
necessary to prove aggravation.

The notice should include an explanation 
as to the information or evidence needed 
to determine a disability rating and 
effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record, including post-service 
treatment records.

3.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the entire claims file must 
be made available to a VA examiner 
other than the examiner who examined 
the veteran in December 2003 and 
February 2007.  Pertinent documents 
therein, including service medical 
records and the July 2000 and March 
2007 opinion of Dr. Bryant, should be 
reviewed by a VA examiner.  The 
examiner should conduct a complete 
physical and history of the veteran, 
including a discussion with the veteran 
about the severity of his lung disorder 
prior to service, during service, and 
immediately following service.

The examiner should offer an opinion as 
to whether any current lung disorder, 
including chronic bronchitis, was 
incurred in or aggravated by the 
veteran's active duty.  The examiner 
should comment on whether the veteran's 
lung disorder pre-existed service, and 
if so, whether it was aggravated in 
service or increased in severity during 
active service.  The examiner should 
discuss possible aggravating factors, 
such as pollution in Japan, where the 
veteran was stationed.

If there was a measurable increase in 
severity, the examiner should opine as 
to whether the permanent increase in 
severity was due to the natural 
progression of the lung disorder.

The examiner's opinion should be 
complete, thorough, and reasoned.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

